11-3630-ag
         Weng v. Holder
                                                                                       BIA
                                                                               A077 994 008


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       Jin Pan Weng,
14                Petitioner,
15
16                        v.                                    11-3630-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:         Gary J. Yerman, New York, NY.
25
26       FOR RESPONDENT:         Stuart F. Delery, Acting Assistant
27                               Attorney General; Ernesto H. Molina, Jr.,
28                               Assistant Director; Sheri R. Glaser,
29                               Trial Attorney, Office of Immigration
30                               Litigation, Civil Division, United States
31                               Department of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Jin Pan Weng, a native and citizen of the People’s

 6   Republic of China, seeks review of an August 18, 2011, order

 7   of the BIA denying his motion to reopen his removal

 8   proceedings.   In re Jin Pan Weng, No. A077 994 008 (B.I.A.

 9   Aug. 18, 2011).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006). Here, the BIA did not abuse its discretion

14   by denying Weng’s motion to reopen as untimely and number-

15   barred, as it was his second motion to reopen and he filed

16   it more than seven years after his final order of removal.

17   See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

18       Although the time and numerical limits on motions to

19   reopen may be excused when the movant demonstrates changed

20   country conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

21   reasonably concluded that Weng did not demonstrate changed

22   conditions in this case.


                                   2
 1       Weng argues that the record compels the conclusion that

 2   the persecution of Chinese Christians has intensified since

 3   his 2002 merits hearing.   The record includes evidence that

 4   some Christians were persecuted when Weng filed his motion

 5   to reopen.   However, we defer to the BIA’s conclusion that

 6   this persecution constituted a continuation of China’s

 7   ongoing policies rather than changed conditions.   See Shao

 8   v. Mukasey, 546 F.3d 138, 171 (2d Cir. 2008) (“We do not

 9   ourselves attempt to resolve conflicts in record evidence, a

10   task largely within the discretion of the agency.”); see

11   also Matter of S-Y-G-, 24 I. & N. Dec. 247, 257 (BIA 2007)

12   (explaining that an “incremental or incidental” change in a

13   country’s policies does not constitute changed country

14   conditions for purposes of motions to reopen).

15       The BIA further noted that the repression of Christians

16   varies by locality in China.   It reasonably concluded that

17   the letters Weng submitted, from three friends who were

18   arrested in Weng’s hometown for attending house churches in

19   2010, did not establish changed conditions in that town

20   because there was no evidence about conditions in that

21   hometown at the time of his 2002 merits hearing.   See id. at

22   253 (“In determining whether evidence accompanying a motion


                                    3
 1   to reopen demonstrates a material change in country

 2   conditions that would justify reopening, we compare the

 3   evidence of country conditions submitted with the motion to

 4   those that existed at the time of the merits hearing

 5   below.”).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.     Any pending request for oral argument in this

 8   petition is DENIED in accordance with Federal Rule of

 9   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                     4